Marston, J.
Admitting the doctrine contended for by plaintiffs in error in this case to be correct, viz.: that plaintiffs and defendants claiming title to the premises from a common grantor, must be regarded as admitting the title of the person through whom they thus claim (Johnstone v. Scott, 11 Mich., 232), yet there is still a difficulty in the way of the right of plaintiffs to obtain a verdict .in this case. While the' rule referred to may be correct and applicable in ordinary cases, and the presumption may be that where a person in possession of premises exercising rights of, and claiming ownership therein, conveys the same, a grantee thereof might be able to maintain ejectment against another claiming title from the same person; yet this cannot be extended to cases where the deed from such common grantor does not purport to convey the entire title, or leaves it uncertain and indefinite what interest was conveyed, without the aid of other testimony which is not furnished.
*247In this case the deed from Catherine Lafferty to Joseph Campau and Barnabas Campau, through which plaintiffs and defendants claim title, according to plaintiffs’ theory of the case, describes the grantor as “formerly Catherine Campau sister of Nicholas Campau deceased, * * of the first part, and Joseph Campan and Barnabas Campau * * brothers of the said Nicholas Campau deceased,” and she conveys, quit-claims “all her right, title, interest, share, estate,, claim and demand in law and equity, in possession and in expectancy of, in and to the following lands * * it being hereby intended to include and convey both ‘front and rear concessions, and the same premises particularly described in certain letters patent by the United States to Nicholas Campau, dated Oct. ?th, 1811, * * and in letters patent, U. S. . * * to heirs of Nicholas Cam-pan, dated Sept. -2d, 1840, * * and said Catherine sells, conveys and quit-claims to the said Joseph and Barnabas, all her right, title and interest and estate of, in and to the real estate wheresoever situate, or being, whereof her brother Nicholas died seized, possessed of or entitled to, or which she has inherited or become interested in, by and through said Nicholas.” No evidence was introduced showing who were the heirs of Nicholas Campau deceased at the time this conveyance was made or at any other time. Whether Catherine, Joseph and Barnabas were the sole heirs, or whether there were twenty others or any other number, we have no means and the jury had no means of knowing. Nor did it in any way appear upon the trial whether Nicholas Campau died intestate, or whether Catherine inherited any part of his estate, or if a portion, what portion. The evidence was not therefore sufficient to warrant the jury in ■finding any verdict in favor of the plaintiffs for any particular interest in the lands in dispute. Under such circumstances the court properly instructed the jury to find for the defendants, and the other rulings become immaterial. As the record now stands we think it would not be proper to consider them. The judgment must be affirmed with costs and the record remanded.
The other Justices concurred.